FILED
                              NOT FOR PUBLICATION                          DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ELIZABETH CORONADO                               No. 11-70169
FRANCISCO,
                                                 Agency No. A072-441-852
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Elizabeth Coronado Francisco, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her second motion to reopen removal proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and review de novo constitutional claims. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Francisco’s motion as

untimely and number-barred, where the successive motion was filed more than

thirteen years after her removal order became final, see 8 C.F.R. § 1003.2(c)(2)

(motion to reopen must be filed within ninety days of final order of removal), and

her possible eligibility for a new form of relief is not an exception to the filing

requirements or time and number limitations, see 8 C.F.R. § 1003.2(c)(3) (listing

exceptions); see also Ocampo v. Holder, 629 F.3d 923, 928 (9th Cir. 2010). It

follows that Francisco’s due process claim fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (petitioner must show error and prejudice to establish a due

process violation); Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006)

(declining to reach nondispositive challenges to a BIA order).

      We lack jurisdiction to review the BIA’s discretionary decision to not reopen

removal proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     11-70169